Citation Nr: 1206909	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-26 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from May 1954 to February 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

The Veteran seeks to reopen a claim of service connection for a spinal disability, to include as secondary to service-connected exotropia with diplopia.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  38 C.F.R. § 3.156 (2011).  The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  Upon receipt of his claim, the Veteran was afforded an August 2005 letter regarding his application to reopen his service connection claim.  In the context of such claims, the VCAA notice must include the evidence and information that is necessary to reopen the previously-denied claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, the Board finds the notice afforded the Veteran to be inadequate, necessitating remand to the RO to correct various procedural defects.  

First, the Board notes that according to the August 2005 letter, the Veteran was most recently denied service connection for a back disability in a December 1985 rating decision.  Review of the file indicates that subsequent to this rating, the Veteran filed several applications to reopen his service connection claim for a back disability, and these were each denied by VA, most recently in a September 1996 rating decision.  In determining whether new and material evidence has been presented, VA must consider the evidence submitted since the most recent final denial on any basis, not just a denial on the merits.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  Thus, the Veteran must be informed that new and material evidence must be received subsequent to the most recent final decision, the September 1996 rating decision which denied his application to reopen his claim of service connection for a back disability.  As this decision was not appealed, it is now final.  38 U.S.C.A. § 7105.  

Next, under Kent, appropriate VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Id.  Specifically, the Court held that in such cases, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  In the present case, the August 2005 notice letter stated that the Veteran's claim was previously denied because service treatment records did not indicate diagnosis of or treatment for a back disability during military service.  The letter did not mention, however, that the September 1996 denial also addressed the Veteran's contention that his service-connected bilateral eye disability caused or contributed to his claimed back disability.  This failure renders the August 2005 notice letter inadequate, and requires remand to the RO for more complete notice.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The appellant and his representative should be provided with appropriate notice under 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) which includes an explanation as to what constitutes new and material evidence to reopen the claim of service connection for a spinal disability, in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  This notice must include a description of the particular type or types of evidence necessary to substantiate any service connection elements found to be insufficiently shown at the time of the prior final VA denial.  Depending on any response from the Veteran, appropriate development, as determined by the agency of original jurisdiction, should also be accomplished to prevent the need for any future remand.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

